Name: Commission Regulation (EEC) No 3346/80 of 23 December 1980 amending Regulation (EEC) No 2415/78 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: European construction;  economic analysis;  Europe; NA
 Date Published: nan

 24.12.1980 EN Official Journal of the European Communities L 351/14 COMMISSION REGULATION (EEC) No 3346/80 of 23 December 1980 amending Regulation (EEC) No 2415/78 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 thereof, Whereas, by virtue of Article 22 of the Act, Commission Regulation (EEC) No 2415/78 of 17 October 1978 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States (1) must be adapted in conformity with the guidelines set out in Annex II to that Act, by the insertion, in respect of Greece, of the equivalent value in drachmas of the statistical threshold of 300 European units of account, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 2415/78 is hereby amended by the addition of the following entry: for Greece: Dr 12 500. Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1) OJ No L 292, 18. 10. 1978, p. 19.